Citation Nr: 0916719	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-26 912	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a heart condition 
to include as secondary to service-connected diabetes 
mellitus and/or service-connected left eye cataract.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper left extremity to include as 
secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper right extremity to include as 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower left extremity to include as 
secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the lower right extremity to include as 
secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for Fournier's gangrene 
to include as secondary to service-connected diabetes 
mellitus.

8.  Entitlement to a temporary total disability evaluation 
for hospitalization and convalescence for Fournier's 
gangrene.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to an increased initial disability rating 
for service-connected diabetes mellitus currently evaluated 
as 20 percent disabling effective March 17, 2005.

11.  Entitlement to an increased initial disability rating 
for service-connected left eye posterior subcapsular cataract 
currently evaluated as 10 percent disabling effective March 
17, 2005.

12.  Entitlement to an initial compensable disability rating 
for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  Service in Vietnam and award of the Purple Heart Medal 
and Combat Infantry Badge are evidenced of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 2005, February 2006, and July 
2007 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran had sought an appeal regarding reduction of 
pension amount to compensation amount due to hospitalization.  
The Veteran's representative indicated in a letter dated 
August 23, 2007, that the issue had been withdrawn from 
appeal.  The withdrawal was received by VA prior to 
certification of the claims folder to VA.  Thus, pursuant to 
38 C.F.R. § 20.204(3) (2008), the withdrawal was effective 
when it was received on August 27, 2007.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
August 1968 to August 1970.

2.  In April 2009 the Board was notified by the RO that the 
Veteran died in January 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  





ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


